Justice COATS,
dissenting.
I decline to join the majority opinion, not from any particular dispute over its interpretation of the jurisdictional standards and priorities of the PKPA or UCCJEA but because I believe our enactment of the UCCJEA requires us to accept Nebraska's own determination of its jurisdiction. I also believe that my differences with the majority in this regard go to the heart of the UCCJEA and the rationale of the National Conference for replacing the Uniform Child Custody Jurisdiction Act (UCCJA). By construing the UCCJEA to sanction its collateral attack on Nebraska's jurisdictional determination, expressly made under the provisions of that act, the majority merely perpetuates the promulgation of conflicting state child-custody orders and, therefore, the very jurisdictional stalemate the UCCJEA was drafted to end. Because I believe our own jurisdictional statute forbids us from modifying a child-custody order of another state that was made under a provision of law in substantial conformity with our own, I respectfully dissent.
The applicability of the Full Faith and Credit Clause to the interstate enforcement of child custody orders has long presented vexing problems. See In re Baby Girl Claou-sen, 442 Mich. 648, 502 NW.2d 649, 661-62 (1993). Relying largely on a need to account for ever-changing cireumstances, many states have treated the child custody orders of sister states as falling outside the reach of full faith and credit. See Thompson v. Thonp-son, 484 U.S. 174, 182, 108 S.Ct. 5183, 98 L.Ed.2d 512 (1988). To resolve the problem of conflicting child-support orders from different jurisdictions, in 1968 the National Conference of Commissioners on Uniform State Laws drafted the Uniform Child Custody Jurisdiction Act (UCCJA), which was subsequently adopted in some form by all 50 states and the District of Columbia. See L.G. v. People, 890 P.2d 647, 655 & n. 13 (Colo.1995). For a variety of reasons, not least among which were its overlapping jurisdictional provisions and its highly ambiguous definition of "custody proceedings," however, deference to sister state orders remained inconsistent.
A dozen years later, in 1980, Congress responded to these disparate interpretations of the uniform act and continuing disputes over the enforceability of other states' custody decisions by adopting the Parental Kidnapping Prevention Act (PKPA). Pub.L. No. 96-611, §§ 6-10, 94 Stat. 3566 (1980). As the Supreme Court has made clear, the PKPA did not create a new federal cause of action but simply described the cireumstances under which the requirements of full faith and credit extend to child custody orders. Thompson, 484 U.S. at 182-83, 108 S.Ct. 513. The federal PKPA imposed a duty on all states to enforce and not modify the custody determinations of other states that are consistent with the PKPA itself. 28 U.S.C. § 1738A(a) (2006). Although it articulated a clear hierarchy among jurisdictional prerequisites, the PKPA also incorporated various provisions of state UCCJA law. Perhaps for this reason, as well as its extension of full faith and credit only to custody orders consistent with the PKPA itself, deference to sister state custody orders has continued to be inconsistent. Compare E.E.B. v. D.A., 89 N.J. 595, 446 A.2d 871 (1982), with Clausen, 442 Mich. 648, 502 N.W.2d 649.
Almost 30 years after promulgating the UCCJA, the National Conference therefore revisited the law of child-custody jurisdiction, and in an attempt to "eliminate the inconsistent state interpretations and harmonize the UCCJA with the PKPA," replaced the UC-CJA with the Uniform Child Custody Juris diction and Enforcement Act (UCCJEA). See Unif. Child Custody Jurisdiction Prefatory Note, Title 14, art. 13, Part 1, C.R.S. (2010). Since its promulgation in 1997, the *211UCCJEA has now been adopted by at least 48 states, including Colorado. See Ch. 320, see. 1, §§ 14-183-101 to -403, 2000 Colo. Sess. Laws 1519-37. Key among the expressed purposes of the UCCJEA were its clarification of the standards for exercising original jurisdiction over a child custody determination; its enunciation of a standard of continuing jurisdiction; and its clarification of modification jurisdiction. See Unif. Child Custody Jurisdiction Prefatory Note. The new uniform act's prefatory note also characterizes the PKPA as mandating that "state authorities give full faith and credit to other states' custody determinations, so long as those determinations were made in conformity with the provisions of the PKPA," id., and in interpreting the requirements of the PKPA, both the uniform act and Colorado's enactment of it repeat variations of that language throughout their jurisdictional provisions. See, e.g., Unif. Child Custody Jurisdiction & Enforcement Act § 206(a), 9 U.L.A. 680 (1999); § 14-13-206(1), C.R.S. (2010).
Nowhere, however, does the UCCJEA state or (at least in my opinion) even imply that a modifying or enforcing state is to disregard established principles of finality and res judicata and re-determine for itself the correctness of jurisdictional determinations, made by applying the identical provisions of the UCCJEA, by other jurisdictions responsible for initial child-custody determinations. Once the question of initial jurisdiction has been fully and finally litigated in another state, according to provisions in substantial conformity with the UCCJEA, that determination is entitled to credit, whether or not a court of this state would have reached the same conclusion. To conclude otherwise not only undermines the fundamental rationale behind both the PKPA and TUCCJEA, but also perpetuates a jurisdictional stalemate among the states and leaves unreconciled their competing enforcement orders.1
Although this matter comes to us, in the language of the UCCJEA, from a Colorado district court's "modification" of Nebraska's initial child-custody determination rather than a proceeding to enforce the Nebraska order, the majority relies heavily on language of section 14-18-803(1), C.R.S. (2010), entitled "Duty to Enforce," requiring us to recognize and enforce an order of another state if that state "exercised jurisdiction in substantial conformity with this article ...." And while section 14-13-208, C.R.S. (2010), permits this state to modify an initial child-custody determination of another state only if that state no longer has exelusive, continuing jurisdiction, the comment to that section indicates that it intends only to limit our jurisdiction to modify a custody determination "made consistently with this Act." Despite there being colorable grounds to question the Nebraska court's conclusion, apparently made from nothing more than a brief minute order, that the Adams County District Court dismissed as an inconvenient forum in favor of Nebraska, see § 14-18-207, C.R.S. (2010), rather than simply because there already existed an ongoing proceeding in another jurisdiction, see § 14-13-206, it cannot be disputed that the matter was fully and finally litigated in the courts *212of Nebraska according to the procedural requirements and jurisdiction standards of the UCCJEA, and applying those standards, the Nebraska court determined that it had jurisdiction.
It is undisputed that the Nebraska district court was an appropriate court in that jurisdiction to render a child-custody order. CJ Travelers Indem. Co. v. Bailey, - U.S. --, 129 S.Ct. 2195, 2206 n. 6, 174 L.Ed.2d 99 (2009) (noting exceptional cireumstances where court's finding of subject-matter jurisdiction might be collaterally attacked, such as where bankruptey court "conduct[ed] a erimi-nal trial" or "resolve[ld] a custody dispute"). It is also undisputed that the mother in this case was properly noticed by the Nebraska court as required by the UCCJEA, see § 14-13-108, C.R.S. (2010); Neb.Rev.Stat. § 48-1233 (2010); moved without success to dismiss for lack of jurisdiction; appealed without success the Nebraska district court's finding of jurisdiction; moved post-judgment for dismissal of the Nebraska district court's final orders without success; and finally appealed without success the denial of its post-judgment motion to dismiss for lack of jurisdiction. According to the record before us, the Colorado district court below failed to even acknowledge that an initial child-eusto-dy determination had been made by Nebraska, much less collaterally attack Nebraska's application of the UCCJEA as erroneous. The Colorado district court treated the Nebraska decree as nothing more than a dissolution of the marriage and proceeded to find Colorado the child's home state for purposes of issuing an initial child-custody order itself. For the first time, the majority now determines, on the basis of nothing more than the same minute order expressly considered by the Nebraska district court in denying the mother's motion to dismiss for lack of jurisdiction, that the Adams County District Court failed to properly and effectively decline jurisdiction according to the UCCJEA, and that Nebraska erred in determining that it was therefore free to exercise initial child-custody jurisdiction according to the provisions of the same act. See Unif. Child Custody Jurisdiction & Enforcement Act § 201(a)(8), 9 U.L.A. 671 (1999); § 14-13-201(1)(c), C.R.S. (2010); Neb.Rev.Stat. § 48-12838(a)(8) (2010). At least to my mind, it would be difficult to think of a case in which a court was less well situated, even if it were permitted to do so, to collaterally attack a final determination of another court.
While I do not consider them to be inconsistent, the UCCJEA nevertheless represents the Colorado legislature's understanding of the PKPA, and unless it is in some way unconstitutional, the UCCJEA controls the jurisdiction of Colorado courts over the modification and enforcement of foreign child-custody determinations. Both from its clearly expressed purposes and its repeated references not only to other states "having jurisdiction substantially in conformity with this article," § 14-13-206(1), but also to jurisdictional determinations of other states "under a provision of law adopted by that state that is in substantial conformity with" specific provisions of this article, § 14-18-307, C.R.S. (2010), I believe a jurisdictional determination of another state made on the basis of the provisions of the UCCJEA must be accepted by this state, without collateral challenge to the correctness of that determination. In the absence of such an understanding, I fail to see how replacement of the UCCJA by the UCCJEA has accomplished much of anything, or how, as this case amply demonstrates, the treatment of child-custody orders under the UCCJEA can meaningfully differ from the jurisdictional free-for-all that preceded it.
Because I believe the majority's resolution of this case is both mistaken and likely to have a deleterious impact on future interstate custody disputes, I respectfully dissent.
I am authorized to state that Justice MARTINEZ and Justice MARQUEZ join in this dissent.

. Beyond exemplifying the type of jurisdictional standoff Congress and the National Conference sought to eliminate, the tumultuous facts of this case also illustrate well the back-and-forth "grab and run" actions of parents the UCCJEA and PKPA were designed to deter through mandated recognition of foreign child-custody determinations. Contrary to a signed visitation agreement giving Mother custody of the child, Father retained the child in Nebraska following an agreed-upon visit in the summer of 2004. Father proceeded to seek custody in the Nebraska district court, but that court awarded temporary custody to Mother in Colorado in February 2005. Mother's temporary custody was short-lived, however, because the Nebraska court issued its final decree in September 2006 granting Father custody. Mother sought reprieve in the district court for La Plata County, Colorado; that court not only determined it had home-state jurisdiction but also entered temporary orders permitting Father visitation over the 2006 Thanksgiving holiday. That visit, in turn, again allowed Father to retain the child in Nebraska, prompting Mother to seek a warrant for the child's immediate physical custody. The Colorado district court declined to issue the warrant, explaining that it was "unlikely" that Nebraska would enforce the warrant in light of the conflicting Colorado and Nebraska orders regarding jurisdiction. Mother therefore regained custody only through self-help measures, which allegedly caused her physical injury at the hands of Father. Having found Mother willfully disregarded its final decree granting Father custody, the Nebraska district court issued a warrant for the physical custody of the child.